The plaintiff in error, Charley Red, was convicted in the county court of Payne county sitting at Cushing, on a charge that he did have in his possession about 15 gallons of fermented, malt, and intoxicating liquors, to wit, 15 gallons of "chock beer," with the unlawful intent to sell the same, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment rendered on the verdict on the 24th day of May, 1921, an appeal was perfected by filing in this court July 2, 1921, petition in error with case-made. No brief has been filed. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. For the reason stated, the motion to affirm is sustained.
The judgment is therefore affirmed. *Page 98